            Case 3:17-cv-05806-RJB Document 246 Filed 07/02/19 Page 1 of 12



1
                                                                      The Honorable Robert J. Bryan
2

3

4

5

6

7

8                            IN THE UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
9                                        AT TACOMA
10    STATE OF WASHINGTON,                                    Case No. 3:17-cv-05806-RJB
11                   Plaintiff,                               DECLARATION OF AMBER
                                                              MARTIN IN SUPPORT OF THE
12    v.                                                      GEO GROUP, INC.’S MOTION
                                                              FOR SUMMARY JUDGMENT
13    THE GEO GROUP, INC.,                                    AGAINST THE STATE OF
                                                              WASHINGTON
14                   Defendant.
15    UGOCHUKWU GOODLUCK NWAUZOR,
      FERNANDO AGUIRRE-URBINA, individually                   Case No. 3:17-cv-05769-RJB
16    and on behalf of all those similarly situated,
17                   Plaintiffs/Counter Defendants,
18           v.
19    THE GEO GROUP, INC.,
20                   Defendant/Counter Claimant.
21          I, Amber Martin, make the following statement under oath and subject to the penalty of
22   perjury under the laws of the United States and the State of Washington:
23          1.      I am competent to testify in these matters, over the age of majority, and familiar
24   with the subjects I discuss below. The statements contained in this declaration are based upon
25   my personal knowledge or information provided to me in my official capacity. The following
26   statements are true and correct to the best of my information, knowledge, and belief.

      DECLARATION OF AMBER MARTIN IN SUPPORT                              HOLLAND & KNIGHT LLP
                                                                             2300 US Bancorp Tower
      OF THE GEO GROUP, INC.’S MOTION FOR                                      111 SW Fifth Avenue
      SUMMARY JUDGMENT AGAINST THE STATE OF                                     Portland, OR 97204
                                                                             Telephone: 503.243.2300
      WASHINGTON (3:17-CV-05806-RJB; 3:17-CV-05769-
      RJB) - PAGE 1
            Case 3:17-cv-05806-RJB Document 246 Filed 07/02/19 Page 2 of 12



1            2.      I am GEO’s Executive Vice President, Contract Administration. I have worked
2    for The GEO Group, Inc. (“GEO”) since 1998, when I joined the company as its Director of
3    Contract Compliance. In 2000, GEO promoted me to Vice President, Contract Compliance. In
4    that role, I was responsible for auditing GEO’s contracts for compliance with contract
5    provisions, applicable court orders, and national standards. In 2014, I was promoted to my
6    current role, where I am responsible for administering GEO’s contracts. My responsibilities
7    include drafting and negotiating GEO’s contracts, as well as managing GEO’s contractual
8    relationship with its clients.
9            3.      Prior to joining GEO, I worked for the Texas Department of Criminal Justice. In
10   my last position with the Department of Criminal Justice, I served as the Director for the Office
11   of the General Counsel. I previously held other managerial positions within the Department,
12   including Regional Coordinator, Interim Warden, Institutional Parole Officer for Pardons and
13   Parole Division, and Investigator for Internal Affairs.
14           4.      I have a Bachelor of Science in Criminology and Corrections from Sam Houston
15   State University, Huntsville, Texas, and I am a member of the American Correctional
16   Association.
17           5.      The United States Congress has delegated to DHS, and its agency ICE, the
18   authority to detain aliens that the United States has placed into removal proceedings. 8 U.S.C.
19   §§ 1103, 1226, 1231. To accomplish this mission, ICE operates three kinds of detention
20   facilities. Service Processing Centers (“SPCs”) are operated directly by ICE. Contract
21   Detention Facilities (“CDFs”) are operated under a direct contract with private services
22   provider. Intergovernmental Service Agreements (“IGSAs”) are agreements between ICE and a
23   state or local government. Federal statutes allowing for ICE’s use of private contractors include
24   8 U.S.C. §§ 1103(a)(11), 1231(a)(2), and 1231(g).
25           6.      The Northwest Detention Center (“NWDC”) is a Contract Detention Facility,
26   which is a contractor-owned and operated facility. GEO owns and operates the NWDC

      DECLARATION OF AMBER MARTIN IN SUPPORT                             HOLLAND & KNIGHT LLP
                                                                            2300 US Bancorp Tower
      OF THE GEO GROUP, INC.’S MOTION FOR                                     111 SW Fifth Avenue
      SUMMARY JUDGMENT AGAINST THE STATE OF                                    Portland, OR 97204
                                                                            Telephone: 503.243.2300
      WASHINGTON (3:17-CV-05806-RJB; 3:17-CV-05769-
      RJB) - PAGE 2
            Case 3:17-cv-05806-RJB Document 246 Filed 07/02/19 Page 3 of 12



1    pursuant to direct contracts between GEO and ICE. See, e.g., 8 U.S.C. §§ 1103(a)(11),
2    1231(a)(2), (g).
3           7.      I am aware that the State of Washington (“State”) has filed a lawsuit entitled
4    State of Washington v. The GEO Group, Inc., U.S. District Court, Western District of
5    Washington, Case No. 3:17-cv-05806-RJB, making certain claims against GEO. I understand
6    that the State claims GEO is violating the Washington Minimum Wage Act by failing to treat
7    detainees who participate in a Voluntary Work Program (“VWP”) at the NWDC as employees,
8    and by paying detainees $1.00 per day. I also understand that the State alleges that GEO has
9    been unjustly enriched by its operation of the VWP.
10          8.      At all relevant times pertinent to the State’s claims against GEO, the NWDC
11   was under contract(s) with ICE or its predecessor agency, INS.
12          9.      Beginning in 2005, GEO’s operation of the NWDC was governed by INS
13   contract ACL-2-C-0004 (“2002 ICE Contract”). GEO’s performance under this contract began
14   in 2005 when it acquired the original contract awardee, Correctional Services Corp. For the rest
15   of my declaration, when I refer to ICE it should be understood that I am also referring to INS as
16   to the period where INS, instead of ICE, was the agency in existence. A true and correct copy
17   of the 2002 ICE Contract is attached as Exhibit 1.
18          10.     Beginning October 24, 2009, GEO’s operation of the NWDC was governed by
19   ICE contract HSCEDM-10-D-00001 (“2009 ICE Contract”). A true and correct copy of the
20   2009 ICE Contract is attached as Exhibit 2.
21          11.     From September 28, 2015 through the present, GEO’s operation of the NWDC
22   is governed by ICE contract HSCEDM-15-D-00015 (“2015 ICE Contract”). A true and correct
23   copy of the 2015 ICE Contract is attached as Exhibit 3.
24          12.     I refer to the 2002 ICE Contract, the 2009 ICE Contract, and the 2015 ICE
25   Contract collectively as the “ICE Contracts.” I am familiar with each of the ICE Contracts.
26   ///

      DECLARATION OF AMBER MARTIN IN SUPPORT                             HOLLAND & KNIGHT LLP
                                                                            2300 US Bancorp Tower
      OF THE GEO GROUP, INC.’S MOTION FOR                                     111 SW Fifth Avenue
      SUMMARY JUDGMENT AGAINST THE STATE OF                                    Portland, OR 97204
                                                                            Telephone: 503.243.2300
      WASHINGTON (3:17-CV-05806-RJB; 3:17-CV-05769-
      RJB) - PAGE 3
            Case 3:17-cv-05806-RJB Document 246 Filed 07/02/19 Page 4 of 12



1           13.     ICE ensures its custodial supervision obligations are met by adopting standards
2    and then requiring its contractors (like GEO) to adhere to those standards. ICE regularly audits
3    and inspects its contractors’ facilities (including the NWDC) to ensure compliance with the
4    applicable contracts and standards. ICE is authorized to adopt these standards, secure their
5    implementation, and inspect to ensure compliance. ICE requires its contractors to meet all
6    applicable detention standards, including ICE’s Performance Based National Detention
7    Standards (“PBNDS”).
8           14.     In 2000, INS adopted the original Detention Standards. A copy of the 2000
9    Detention Standards can be accessed at https://www.ice.gov/detention-standards/2000.
10          15.     ICE promulgated subsequent versions of the PBNDS in 2008 and 2011 (with
11   revisions in 2016). A copy of the 2008 PBNDS can be found at https://www.ice.gov/detention-
12   standards/2008. A copy of the 2011 PBNDS and the 2016 revisions can be found at
13   https://www.ice.gov/detention-standards/2011.
14          16.     ICE also issues a National Detainee Handbook, which is updated on a regular
15   basis and given to each detainee in an appropriate language. Contractors operating detention
16   facilities (like GEO) are required to comply with these handbooks. The National Detainee
17   Handbook published with the 2000 Detention Standards can be found at
18   https://www.ice.gov/doclib/dro/detention-standards/pdf/handbk.pdf. A copy of the 2008
19   National Detainee Handbook and a copy of the 2016 National Detainee Handbook are attached
20   as Exhibits 4 and 5.
21          17.     Additionally, ICE requires contractors operating detention facilities (like GEO)
22   to issue a detainee handbook that is specific to each facility. GEO has issued detainee
23   handbooks for the NWDC, and updated these handbooks on a regular basis. ICE has reviewed
24   and approved each detainee handbook for the NWDC. A true and correct copy of the 2016
25   NWDC Detainee Handbook is attached as Exhibit 6.
26   ///

      DECLARATION OF AMBER MARTIN IN SUPPORT                             HOLLAND & KNIGHT LLP
                                                                            2300 US Bancorp Tower
      OF THE GEO GROUP, INC.’S MOTION FOR                                     111 SW Fifth Avenue
      SUMMARY JUDGMENT AGAINST THE STATE OF                                    Portland, OR 97204
                                                                            Telephone: 503.243.2300
      WASHINGTON (3:17-CV-05806-RJB; 3:17-CV-05769-
      RJB) - PAGE 4
            Case 3:17-cv-05806-RJB Document 246 Filed 07/02/19 Page 5 of 12



1           18.     ICE employs a full-time Contracting Officer Representative (“COR”) at the
2    NWDC whose primary responsibility is to ensure the facility is in conformance with the
3    PBNDS and the contract terms and conditions.
4           19.     ICE mandates that GEO provide a VWP to detainees at the NWDC. The ICE
5    Contracts, and the applicable ICE standards, require GEO to provide detainees opportunities to
6    work and earn money while confined at the NWDC, subject to the number of work
7    opportunities available and any prevailing safety, security, or other operational concerns.
8           20.     GEO has no discretion to decline or refuse to provide a VWP at the NWDC. The
9    terms of the VWP are established by the ICE Contracts. GEO has no discretion to alter or
10   modify the terms of the ICE Contracts, including the terms relating to GEO’s administration of
11   the VWP at the NWDC. ICE’s standards govern, among other things, the terms and conditions
12   of the VWP, including which detainees are eligible to participate in the VWP, and the
13   maximum hours detainees are permitted to work.
14          21.     Specifically, Section IX of the 2015 ICE Contract mandates, among other
15   things, that “[d]etainee labor shall be used in accordance with the detainee work plan developed
16   by [GEO], and will adhere to the ICE PBNDS on Voluntary Work Program. The detainee work
17   plan must be voluntary, and may include work or program assignments for industrial,
18   maintenance, custodial, service or other jobs.” See Ex. 3, 2015 ICE Contract at p. GEO-State
19   036906.
20          22.     In accordance with Section IX of the 2015 ICE Contract, GEO developed a
21   Detainee Work Plan – reviewed and approved by ICE – setting forth the policy and procedures
22   governing the VWP at the NWDC that has been in effect since April 13, 2015. A true and
23   correct copy of the Detainee Work Plan governing the VWP at the NWDC is attached as
24   Exhibit 7.
25          23.     Section IX of the 2009 ICE Contract contains the same language as the 2015
26   ICE Contract mandating that GEO create a detainee work plan for a VWP at the NWDC.

      DECLARATION OF AMBER MARTIN IN SUPPORT                              HOLLAND & KNIGHT LLP
                                                                             2300 US Bancorp Tower
      OF THE GEO GROUP, INC.’S MOTION FOR                                      111 SW Fifth Avenue
      SUMMARY JUDGMENT AGAINST THE STATE OF                                     Portland, OR 97204
                                                                             Telephone: 503.243.2300
      WASHINGTON (3:17-CV-05806-RJB; 3:17-CV-05769-
      RJB) - PAGE 5
            Case 3:17-cv-05806-RJB Document 246 Filed 07/02/19 Page 6 of 12



1    Accordingly, pursuant to the 2009 ICE Contract, GEO developed – and ICE reviewed and
2    approved – a detainee work plan governing the VWP at the NWDC. True and correct copies of
3    Detainee Work Plans governing the VWP at the NWDC during the term of the 2009 ICE
4    Contract are attached as Exhibit 8 and Exhibit 9.
5           24.     Chapter 6 of the 2002 ICE Contract requires GEO to have a VWP at the NWDC,
6    but does not explicitly require GEO to create a detainee work plan. The section states that GEO
7    “shall provide work opportunities for detainee volunteers subject to the approval of the INS.”
8           25.     Detainees have never been required to participate in the VWP at the NWDC.
9    Their participation is, and always has been, entirely voluntary.
10          26.     The ICE Contracts prohibit GEO from employing any detainees. Detainees who
11   participate in the VWP cannot be employees of GEO.
12          27.     For example, the 2015 ICE Contract defines a “Contractor Employee” as an
13   employee of GEO hired to perform a variety of detailed services under this contract; and
14   defines a “Detainee” as “[a]ny person confined under the auspices and authority of any Federal
15   agency. Many of those being detained may have substantial and varied criminal histories.” See
16   Section I(F) at p. GEO-State 036871.
17          28.     Additionally, Section III(B) of the 2015 ICE Contract states that all persons
18   employed by GEO must have a social security card and “shall be a United States citizen or
19   person lawfully admitted into the United States for permanent residence, have resided in the
20   U.S. for the last five years . . ., possess a high school diploma or equivalent (GED), and obtain
21   a favorable Suitability for Employment determination.” And Section IV(F) of the 2015 ICE
22   Contract requires that GEO agree that each employee “will successfully pass the DHS
23   Employment Eligibility Verification (E-Verify) program operated by USCIS to establish work
24   authorization[,]” and that GEO will not employ “illegal or undocumented aliens.” It is against
25   federal law to employ detainees who are residing in a contract detention facility.
26   ///

      DECLARATION OF AMBER MARTIN IN SUPPORT                              HOLLAND & KNIGHT LLP
                                                                             2300 US Bancorp Tower
      OF THE GEO GROUP, INC.’S MOTION FOR                                      111 SW Fifth Avenue
      SUMMARY JUDGMENT AGAINST THE STATE OF                                     Portland, OR 97204
                                                                             Telephone: 503.243.2300
      WASHINGTON (3:17-CV-05806-RJB; 3:17-CV-05769-
      RJB) - PAGE 6
            Case 3:17-cv-05806-RJB Document 246 Filed 07/02/19 Page 7 of 12



1           29.      The 2009 ICE Contract contains the same definitions relating to GEO
2    employees and detainees, and similar language relating to employment standards and eligibility
3    for employees of GEO in Section III(B) and Section IV(E).
4           30.      The 2002 ICE Contract has different language for employment standards and
5    eligibility than the 2015 ICE Contract and the 2009 ICE Contract. Chapter 4 of the 2002 ICE
6    Contract provides that the INS shall have and exercise full and complete control over
7    employment suitability checks for all GEO employees or prospective employees. Chapter 4(D)
8    also provides that GEO shall ensure that each employee and prospective employee undergo
9    extensive steps, including: a pre-employment interview, background information survey, local
10   law enforcement agency check, employment vouchering, urinalysis, and credit check, among
11   other things.
12          31.      The ICE Contracts also determine the amount of compensation detainees receive
13   for participating in the VWP at the NWDC. For each and every ICE Contract, the
14   compensation for detainees has been a $1.00 per day. There was and is no contractual
15   requirement or expectation by ICE that GEO would pay more than $1.00 per day to detainees
16   in a VWP.
17          32.      For example, the 2002 ICE Contract does not expressly state the amount of
18   compensation for detainees participating in the VWP at the NWDC. However, compensation of
19   $1.00 per day is mandated by the INS Detention Standards incorporated into the 2002 ICE
20   Contract. Specifically, Section III of INS Detention Standard sets forth the standards and
21   procedures of the Voluntary Work Program. Section III (K) states that the payment to detainees
22   “is 1.00 per day, to be paid daily.” INS Detention Standard, Voluntary Work Program, Section
23   III (K) (Compensation) (https://www.ice.gov/doclib/dro/detention-standards/pdf/work.pdf.)
24          33.      Similarly, the INS Detainee Handbook governing the VWP at the NWDC during
25   the term of the 2002 ICE Contract states that wages for detainees participating in the VWP are
26   ///

      DECLARATION OF AMBER MARTIN IN SUPPORT                             HOLLAND & KNIGHT LLP
                                                                            2300 US Bancorp Tower
      OF THE GEO GROUP, INC.’S MOTION FOR                                     111 SW Fifth Avenue
      SUMMARY JUDGMENT AGAINST THE STATE OF                                    Portland, OR 97204
                                                                            Telephone: 503.243.2300
      WASHINGTON (3:17-CV-05806-RJB; 3:17-CV-05769-
      RJB) - PAGE 7
            Case 3:17-cv-05806-RJB Document 246 Filed 07/02/19 Page 8 of 12



1    “$1.00 per day, this does not mean per work assignment.”
2    (https://www.ice.gov/doclib/dro/detention-standards/pdf/handbk.pdf.)
3           34.     Additionally, the NWDC Detainee Handbooks governing the VWP at the
4    NWDC during the term of the 2002 ICE Contract state that “[e]very effort will be made to
5    provide you an opportunity to participate in the voluntary work program. Wages are $1.00 per
6    day.” See, e.g., NWDC Detainee Handbook, Revised January 17, 2007, at GEO-State 253733
7    attached as Exhibit 10.
8           35.     Unlike the 2002 ICE Contract, the 2009 ICE Contract includes specific Contract
9    Line Item Numbers (“CLINs”) for the VWP and sets forth the compensation to be paid
10   detainees for participating in the VWP at the NWDC. These CLINs state: “Detainee Volunteer
11   Wages for the Detainee Work Program. Reimbursement for this line item will be at actual cost
12   of $1.00 per day per detainee. Contractor shall not exceed the quantity shown without prior
13   approval by the Contracting Officer.” The amount shown is $114,975.00. The term
14   “reimbursement” in these CLINs refers to ICE’s obligation to make payment to GEO, and the
15   term “actual cost” in these CLINs refers to the amount GEO paid detainees for participation in
16   the VWP.
17          36.     As stated above, the 2009 ICE Contract incorporated the 2008 PBNDS. With
18   respect to compensation for detainees participating in the VWP, the 2008 PBNDS states that
19   “the compensation is $1.00 per day.” ICE/DRO Detention Standard, Voluntary Work Program,
20   Section V (K) (Compensation) (https://www.ice.gov/doclib/dro/detention-
21   standards/pdf/voluntary_work_program.pdf.)
22          37.     Additionally, the NWDC Detainee Handbooks governing the VWP at the
23   NWDC during the term of the 2009 ICE Contract – all approved by ICE – state that “every
24   effort will be made to provide you an opportunity to participate in the voluntary work program.
25   Wages are $1.00 per day.” See, e.g., NWDC Detainee Handbook, April 9, 2015, at GEO-State
26   006067 attached as Exhibit 11.

      DECLARATION OF AMBER MARTIN IN SUPPORT                            HOLLAND & KNIGHT LLP
                                                                            2300 US Bancorp Tower
      OF THE GEO GROUP, INC.’S MOTION FOR                                     111 SW Fifth Avenue
      SUMMARY JUDGMENT AGAINST THE STATE OF                                    Portland, OR 97204
                                                                            Telephone: 503.243.2300
      WASHINGTON (3:17-CV-05806-RJB; 3:17-CV-05769-
      RJB) - PAGE 8
            Case 3:17-cv-05806-RJB Document 246 Filed 07/02/19 Page 9 of 12



1           38.     Similarly, Detainee Work Plans governing the VWP at the NWDC during the
2    term of the 2009 ICE Contract – that were all approved by ICE – state that “[d]etainees receive
3    monetary compensation for work performed. The stipend is $1.00 per day to be paid the
4    following business day.” See, e.g., GEO Policy and Procedure Manual, Voluntary Work
5    Program, Supersedes April 13, 2009, at GEO-State 005801, attached as Exhibit 8.
6           39.     During the term of the 2009 ICE Contract, ICE revised its detention standards.
7    Among other things, the 2011 PBNDS changed the language regarding compensation for
8    detainees participating in the VWP to state that “the compensation is at least $1.00 per day.”
9    The change from the 2008 PBNDS to the 2011 PBNDS was not accompanied by any change in
10   Title 8 U.S.C. § 1555(d), which limits ICE’s authority to pay allowances for participation in the
11   VWP to $1.00 per day per detainee.
12          40.     On May 23, 2013, GEO and ICE executed a modification to the 2009 ICE
13   Contract to incorporate the 2011 PBNDS. This modification required GEO to comply with the
14   2011 PBNDS within 30 days of the execution of the modification. The modification, however,
15   did not alter the contract CLINs in the 2009 ICE Contract which established GEO’s actual cost
16   of $1.00 per day per detainee, nor did it direct, require, or permit GEO to make payments in
17   excess of $1.00 per day to detainees participating in the VWP.
18          41.     Throughout the term of the 2009 ICE Contract, GEO was obligated to pay
19   detainees $1.00 per day for their participation in the VWP. GEO had no discretion to pay
20   detainees more than $1.00 per day for their participation in the VWP. Even after the adoption
21   of the 2011 PBNDS and the 2013 modification, GEO was still obligated to pay detainees $1.00
22   per day.
23          42.     The 2015 ICE Contract mandates that GEO’s payments to detainees
24   participating in the VWP is $1.00 per day. The 2015 ICE Contract includes the same specific
25   CLINs for the VWP as set forth in the 2009 ICE Contract. These CLINs state: “Detainee
26   Volunteer Wages for the Detainee Work Program. Reimbursement for this line item will be at

      DECLARATION OF AMBER MARTIN IN SUPPORT                             HOLLAND & KNIGHT LLP
                                                                            2300 US Bancorp Tower
      OF THE GEO GROUP, INC.’S MOTION FOR                                     111 SW Fifth Avenue
      SUMMARY JUDGMENT AGAINST THE STATE OF                                    Portland, OR 97204
                                                                            Telephone: 503.243.2300
      WASHINGTON (3:17-CV-05806-RJB; 3:17-CV-05769-
      RJB) - PAGE 9
           Case 3:17-cv-05806-RJB Document 246 Filed 07/02/19 Page 10 of 12



1    actual cost of $1.00 per day per detainee. Contractor shall not exceed the quantity shown
2    without prior approval by the Contracting Officer.” The amount show is $114,975.00. Again,
3    the term “reimbursement” in these CLINs refers to ICE’s obligation to make payment to GEO,
4    and the term “actual cost” in these CLINs refers to the amount GEO would pay detainees for
5    participation in the VWP.
6           43.     The NWDC Detainee Handbooks governing the VWP at the NWDC during the
7    term of the 2015 ICE Contract – all approved by ICE – state that “[e]very effort will be made to
8    provide you an opportunity to participate in the voluntary work program. Wages are $1.00 per
9    day.” See, e.g., NWDC Detainee Handbook, August 1, 2016, at GEO-State 011342, attached as
10   Exhibit 6.
11          44.     Similarly, Detainee Work Plans governing the VWP at the NWDC during the
12   term of the 2015 ICE Contract – and that were all approved by ICE – state that “[d]etainees
13   receive monetary compensation for work performed. The stipend is $1.00 per day to be paid the
14   following business day.” See, e.g., GEO Policy and Procedure Manual, Voluntary Work
15   Program, April 13, 2015, at GEO-State 05812, attached as Exhibit 7.
16          45.     Under the terms of the ICE Contracts, ICE is the only party with the authority to
17   change the requirements of the contracts. See, e.g., 2015 ICE Contract, Section G.1.1 at GEO-
18   State 036921. In other words, GEO does not have the authority to change the requirements
19   under the ICE Contracts, including the authority to pay a different amount to detainees
20   participating in the VWP at the NWDC.
21          46.     For the entire term of the ICE Contracts, GEO has paid volunteers participating
22   in the VWP at the NWDC $1.00 per day. Pursuant to the ICE Contracts, GEO has submitted
23   monthly invoices for reimbursement to ICE for the $1.00 per day payments to detainees
24   participating in the VWP at the NWDC. These monthly invoices include itemized information
25   regarding detainees’ participation in the VWP, including: detainee number, name, date of
26   participation, work performed, and the $1.00 a day paid by GEO to the participating detainee.

      DECLARATION OF AMBER MARTIN IN SUPPORT                             HOLLAND & KNIGHT LLP
                                                                            2300 US Bancorp Tower
      OF THE GEO GROUP, INC.’S MOTION FOR                                     111 SW Fifth Avenue
      SUMMARY JUDGMENT AGAINST THE STATE OF                                    Portland, OR 97204
                                                                            Telephone: 503.243.2300
      WASHINGTON (3:17-CV-05806-RJB; 3:17-CV-05769-
      RJB) - PAGE 10
           Case 3:17-cv-05806-RJB Document 246 Filed 07/02/19 Page 11 of 12



1    The COR reviews this itemization and GEO’s corresponding payments to detainee participants.
2    After the COR verifies the itemized information, ICE reimburses GEO the $1.00 per day
3    payments made by GEO to detainees for the participation in the VWP.
4           47.     GEO has complied with the terms of the 2002 ICE Contract, 2009 ICE Contract,
5    2015 ICE Contract, as well as the applicable INS Detention Standards, PBNDS, National
6    Detainee Handbooks, NWDC Detainee Handbooks and NWDC Detainee Work Plans in
7    connection with its administration of the VWP, including payment of $1.00 per day to
8    detainees, for work performed at the NWDC.
9           48.     ICE regularly audits the NWDC for compliance with GEO’s contracts and the
10   PBNDS, including compliance with the VWP’s objectives, protocols, and payments. All of
11   ICE’s audits of GEO have determined that GEO has complied with the ICE Contracts and
12   applicable standards governing the VWP at the NWDC.
13          49.     For example, ICE has specifically inspected whether GEO’s administration of
14   the VWP at the NWDC, including payment of $1.00 per day to detainees, is compliant with the
15   ICE Contracts and applicable standards. In each instance, ICE has found GEO compliant. See,
16   e.g., excerpts of ICE Inspection Results from 2008 to 2017, attached as Exhibit 12.
17          Dated: July 2, 2019
18
                                                 Amber Martin
19                                               Executive Vice President, Contract Administration
                                                 The GEO Group, Inc.
20

21

22

23

24

25

26

      DECLARATION OF AMBER MARTIN IN SUPPORT                            HOLLAND & KNIGHT LLP
                                                                           2300 US Bancorp Tower
      OF THE GEO GROUP, INC.’S MOTION FOR                                    111 SW Fifth Avenue
      SUMMARY JUDGMENT AGAINST THE STATE OF                                   Portland, OR 97204
                                                                           Telephone: 503.243.2300
      WASHINGTON (3:17-CV-05806-RJB; 3:17-CV-05769-
      RJB) - PAGE 11
           Case 3:17-cv-05806-RJB Document 246 Filed 07/02/19 Page 12 of 12



1                                      CERTIFICATE OF SERVICE

2           I hereby certify that I caused the foregoing DECLARATION OF AMBER MARTIN IN
     SUPPORT OF THE GEO GROUP, INC.’S MOTION FOR SUMMARY JUDGMENT to be
3    served on the following person[s]:

4     La Rond Baker                                    Devin T. Theriot-Orr
      Marsha Chien                                     Open Sky Law PLLC
5     Andrea Brenneke                                  20415 72nd Avenue S, Suite 110
      Lane Polozola                                    Kent, WA 98032
6     Patricio Marquez                                 devin@opensky.law
      Office of the Attorney General
7     800 Fifth Avenue, Suite 2000                     Attorneys for Plaintiffs/Counter Defendants
      Seattle, WA 98104
8     larondb@atg.wa.gov                               R. Andrew Free
      marshac@atg.wa.gov                               Law Office of R. Andrew Free
9     andreab3@atg.wa.gov                              P.O. Box 90568
      lane.polozola@atg.wa.gov                         Nashville, TN 37209
10    patricio.marquez@atg.wa.gov                      andrew@immigrantcivilrights.com

11    Attorneys for State of Washington                Attorneys for Plaintiffs/Counter Defendants

12    Jamal N. Whitehead                               Meena Pallipamu Menter
      Adam J. Berger                                   Menter Immigration Law PLLC
13    Lindsay L. Halm                                  8201 164th Avenue NE, Suite 200
      Schroeter Goldmark & Bender                      Seattle, WA 98052
14    810 Third Avenue, Suite 500                      meena@meenamenter.com
      Seattle, WA 98104
15    whitehead@sgb-law.com                            Attorneys for Plaintiffs/Counter Defendants
      berger@sgb-law.com
16    halm@sgb-law.com

17    Attorneys for Plaintiffs/Counter Defendants

18   by causing the document to be delivered by the following indicated method or methods:

19         by CM/ECF electronically mailed notice from the Court on the date set forth below.

20          by mailing full, true and correct copies thereof in sealed, first class postage prepaid
     envelopes, addressed to the parties and/or their attorneys as shown above, to the last-known
21   office addresses of the parties and/or attorneys, and deposited with the United States Postal
     Service at Portland, Oregon, on the date set forth below.
22
            by causing full, true, and correct copies thereof to be hand-delivered to the parties
23   and/or their attorneys at their last-known office addresses listed above on the date set forth
     below.
24
            DATED July 2, 2019
25
                                                         s/Kristin Asai
26                                                       Kristin M. Asai


      CERTIFICATE OF SERVICE – PAGE 1                                   HOLLAND & KNIGHT LLP
                                                                           2300 US Bancorp Tower
                                                                             111 SW Fifth Avenue
                                                                              Portland, OR 97204
                                                                           Telephone: 503.243.2300
